OVERTON, Justice.
We accepted jurisdiction in this case because the Fifth District Court of Appeal’s opinion, reported as Ramsey v. State, 456 So.2d 973 (Fla. 5th DCA 1984), cited as controlling authority State v. Fike, 455 So.2d 628 (Fla. 5th DCA 1984), which was pending review in this Court. See Jollie v. State, 405 So.2d 418 (Fla.1981). We approve the decision of the district court of appeal. See Fike v. State, 474 So.2d 1192 (Fla.1985).
It is so ordered.
BOYD, C.J., and ADKINS, ALDERMAN, McDonald, EHRLICH and SHAW, JJ., concur.